      Case 2:21-cv-00212-WHA-CSC Document 10 Filed 08/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JACQUEES MAURICE BOONE,                        )
#299 919,                                      )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )   CASE NO. 2:21-CV-212-WHA-CSC
                                               )
NICK SCIACITANO, STg., et al.,                 )
                                               )
       Defendants.                             )

                                       ORDER

        On August 10, 2021, the Magistrate Judge entered a Recommendation (Doc. #9)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay the initial

partial filing fee as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 31st day of August, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
